Title: To Benjamin Franklin from Rosalia Maria Paradis, 27 October 1784
From: Paradis, Rosalia Maria
To: Franklin, Benjamin


				
					Monsieur
					paris le 27 8b. 84
				
				Pardonnés la liberté que je prend de vous importuner Mais l’amittié que vous avés bien voullu Nous temoigner M’enhardit a vous faire une prierre. Le desir que Nous avons de Nous procure un Souvenire d’un homme qui est aussi Célebre par Ses

tellents et Son Mérite personelle que vous. Nous Mettrions au Comble de faveur Si vous voulliés bien Nous Mettre un Mot Comme Souvenire dans Ce pettit livre qui est destiné a Cet ussage. Nous vous en aurions la plus vive Reconnoissance ayant l’honneur detre avec la plus parfait Consideration Monsieur votre tres heumble et obeisante Servante
				
					
						Paradis Mere
					
				
			 
				Addressed: á Monsieur / Monsieur Franclin / a Passy
				Notation: Paradis 27 Oct. 1784
			